PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/857,527
Filing Date: 28 Dec 2017
Appellant(s): Chen, Xiaoxi, Kevin



__________________
Xiaoxi Chen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/4/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/4/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Keogh et al. US PGPub 2002/0120333 hereinafter KEOGH further in view of Yuasa et al. US Patent Number 5,968,377 hereinafter YUASA, Zeng et al. US PGPub 2015/0018431 hereinafter ZENG, and Zamora et al. US PGPub 2003/0091827 hereinafter ZAMORA on claims 1-3, 5-8 and 11 are maintained. The rejection is repeated below.
As for claim 1, KEOGH teaches "A method for coating a medical device with a hydrophilic polymer is provided" (abstract, lines 1-2), i.e. a method for producing a hydrophilic coating for a ... substrate.
KOEGH is silent on the substrate being chemically inert.
However, KEOGH does teach that "Biomaterials or substrates that may be used according to one method of the present invention include ... polymers such as silicone elastomers, fluoropolymers ... polytetrafluoroethylene" (paragraph 93, lines 1 -12). Examiner notes that these are identified in paragraph 3 of the instant specification as being examples of chemically inert materials. It is the position of the Examiner that the chemically inert nature of KEOGH's substrates made of silicone elastomers, fluoropolymer and polytetrafluoroethylene are inherent given that it is physical property of the particular material. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
(a) exposing said substrate to a plasma glow discharge in the presence of the vapor of at least one alcohol compound to produce a plasma polymer coated substrate such that the solution containing amine-rich polymers contacts a plasma polymer coated substrate.
However, KEOGH does teach that "Biomaterials or substrates that may be used according to one method of the present invention include ... polymers such as fluoropolymers ... polytetrafluoroethylene" (paragraph 93, lines 1 -1 ; see further examples of substrates in paragraph 93), and further KEOGH teaches "The present invention also provides a method for making a medical device having at least one hydrophilic polymer immobilized on a primer located on a biomaterial surface. The method comprises chemically binding under appropriate reaction conditions a hydrophilic polymer to a primer coated on a biomaterial surface" (paragraph 25, lines 1- 6).
YUASA teaches "A first aspect of the present invention provides a method of glow-discharge plasma treatment, which comprises placing a substrate between two opposing electrodes" (column 1, lines 54-56) and "The substrate which can be treated successfully by the process of this invention, is selected from the group of plastics, such as ... polytetrafluoroethylene" among others (column 8, lines 3-8).
YUASA teaches "By using, as the treating gas, an oxygen containing compound ... described below, the surface of the substrate can be modified to be hydrophilic, which adds functional groups such as carbonyl, hydroxyl and amino groups which raise the surface energy" (column 8, lines 32-37), and "The above mentioned oxygen containing compounds are ... alcohols, such as methanol or ethanol" (column 8, lines 38-40), i.e. (a) exposing a substrate to a plasma glow discharge in the presence of the vapor of at least one alcohol compound to produce a plasma polymer coated substrate. 
YUASA further teaches "the present invention provides a surface treatment method of glow-discharge plasma for substrates of various configuration such as... molded pieces etc. under atmospheric 
It would have been obvious one of ordinary skill in the art prior to the effective filing date to include the alcohol glow discharge process as an adhesive layer on the substrate in the process of KEOGH such that the process includes (a) exposing said substrate to a plasma glow discharge in the presence of the vapor of at least one alcohol compound to produce a plasma polymer coated substrate and thereby (b) contacting said plasma polymer coated substrate because YUASA teaches that such a process can provide hydrophilic and adhesive properties to substrates.
KEOGH teaches that "A coating process comprising a primer step may be necessary for medical device surfaces that lack reactive chemical groups" (paragraph 95, lines 1-3), "A primer may generally be applied to a biomaterial surface, i.e., medical device, from a solvent via dipping, brushing or spraying" (paragraph 94, lines 6- 8), further teaches "The primer coat may consist of polymers such as polyethyleneimine (PEI)" (paragraph 95, lines 6-7), and wherein the device surface has been prepared by the combined process above such that (b) contacting said plasma polymer coated substrate with a solution containing a polyethyleneimine to produce a polyethyleneimine-coated surface.
KEOGH teaches "The present invention also provides another method for making a medical device having at least one hydrophilic polymer immobilized on a primer located on a biomaterial surface" (paragraph 26, lines 1-4) and "Coating thickness may be one of the most important parameters in producing "slippery" hydrophilic surfaces. In general, a slippery hydrophilic coating needs to be at least a few microns in thickness to achieve the physical property of slip" (paragraph 91, lines 1-5), i.e. having hydrophilic polymers on a polyethyleneimine-coated surface to produce a hydrophilic polymer coated substrate.
KEOGH is silent on contacting said polyethyleneimine surface with a solution of hydrophilic polymers and is silent on the exact method by which the hydrophilic polymers are coated on the medical 
ZENG teaches "In preparing liquid coating compositions for application to a substrate, the [components] in a solvent that contains one or more solvent species" (paragraph 34, lines 1-5) and further "The mixture of solvent and coating composition may be applied to the medical device by any method known in the art including, but not limited to, spraying, dipping, rolling, painting (e.g., brush painting, sponge painting, etc.), and so forth" (paragraph 36, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the hydrophilic polymers of the combined process of KEOGH and YUASA in a solution such that contacting said polyethyleneimine-coated surface with a solution of hydrophilic polymers to produce a hydrophilic polymer coated substrate because ZENG teaches that providing the polymer in a solution allows for the use of many coating methods to produce a coated substrate.
KEOGH teaches "Polysaccharides or glycans such as hyaluronic acid are other examples of hydrophilic polymers. In general, polysaccharides comprise hydroxyl groups. In addition, polysaccharides generally may be oxidized to comprise reactive aldehyde groups" (paragraph 89), i.e. wherein the hydrophilic polymer is oxidized polysaccharides.
KEOGH is silent on the polysaccharides being dextran. 
ZAMORA teaches "A method for making a hydrophilic and lubricious coating, that coating so made and a medical device including such coating" (abstract lines 1-3). 
ZAMORA further teaches "the hydrophilic polymeric unit can be a glycosaminoglycan, including a long chain linear polysaccharide such as hyaluronic acid, hyaluronan, dextran" (paragraph 13, lines 9-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use dextran as the polysaccharide in KEOGH because ZAMORA teaches that dextran was a well-known 
As for claim 2, KEOGH teaches that "Biomaterials or substrates that may be used according to one method of the present invention include ... polymers such as ... fluoropolymers ... polytetrafluoroethylene" (paragraph 93, lines 1-12), i.e. wherein said substrate contains fluoropolymers.
As for claim 3, KEOGH teaches that ""Biomaterials or substrates that may be used according to one method of the present invention include ... polymers such as ... fluoropolymers ... polytetrafluoroethylene" (paragraph 93, lines 1 -12), wherein said substrate contains fluoropolymers selected from the following list: polytetrafluoroethylene (PTFE).
As for claim 5, KEOGH does teach that "Biomaterials or substrates that may be used according to one method of the present invention include ... polymers such as silicone elastomers" (paragraph 93, lines 1-11 ), i.e. wherein said substrate contains silicone elastomers.
As for claim 6, KEOGH is silent on nylon. However, KEOGH does teach "Biomaterials or substrates that may be used according to one method of the present invention include ... polymers such as polyamides" (paragraph 93, lines 1 -7) and "wherein the device is selected from a group consisting of ... an implantable medical device" (claim 2, lines 1-4).
ZENG teaches "Examples of substrates include medical article substrates, specific example of which include medical device substrates, for instance, implantable or insertable medical device substrates" (paragraph 39, lines 1-4).
ZENG teaches "Examples of polymer substrates include the following, among many others ... polyamides such as nylons" (paragraph 38, lines 1-10), i.e. wherein said substrate contains Nylon.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein said substrate contains Nylon as the polyamide substrate in the process of KEOGH, YUASA and because ZENG teaches nylon was a polyamide known to be used to make the implantable devices prima facie case of obviousness to substitute one known element for another to obtain predictable results. In this case, replacing the polyamides of KEOGH with the nylon polyamide as a substrate would still result in a polymer substrate coated with hydrophilic polymers.
As for claim 7, KEOGH is silent on wherein said substrate contains polyether block amides (PEBAX).
However, KEOGH does teach "Biomaterials or substrates that may be used according to one method of the present invention include ... polymers such as polyamides" (paragraph 93, lines 1-7) and "wherein the device is selected from a group consisting of ... an implantable medical device" (claim 2, lines 1-4).
ZENG teaches "Examples of substrates include medical article substrates, specific example of which include medical device substrates, for instance, implantable or insertable medical device substrates" (paragraph 39, lines 1-4).
ZENG teaches "Examples of polymer substrates include the following, among many others ... polyamides, polyether-polyamide block copolymers such as poly (tetramethylene oxide-b-polyamide-12) block copolymer, available from Elf Atochem as PEBAX" (paragraph 38, lines 1-12), i.e. wherein said substrate contains polyether block amides (PEBAX).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein said substrate contains polyether block amides (PEBAX) as the polyamide substrate in the process of KEOGH and YUASA because ZENG teaches polyether-polyamide block copolymers such as PEBAX were an alternative to the polyamide materials used to make the implantable devices coated by KEOGH. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results. In this case, replacing the polyamides of KEOGH with the PEBAX polyether-polyamide block copolymers as a substrate would still result in a polymer substrate coated with hydrophilic polymers.
As for claim 8, KEOGH teaches "Biomaterials or substrates that may be used according to one method of the present invention include metals" (paragraph 93, lines 1-2), i.e. wherein said substrate contains metals.
As for claim 11, KEOGH is silent on the alcohol compound.
YUASA teaches "A first aspect of the present invention provides a method of glow-discharge plasma treatment, which comprises placing a substrate between two opposing electrodes" (column 1, lines 54-56) and "The substrate which can be treated successfully by the process of this invention, is selected from the group of plastics, such as polyethylene, polypropylene, polystyrene, polycarbonate, polyethyleneterephthlate, polytetrafluoroethylene" among others (column 8, lines 3-8).
YUASA teaches "By using, as the treating gas, an oxygen containing compound, a nitrogen containing compound or a sulfur containing compound described below, the surface of the substrate can be modified to be hydrophilic, which adds functional groups such as carbonyl, hydroxyl and amino groups which raise the surface energy" (column 8, lines 32-37), and "The above mentioned oxygen containing compounds are ... alcohols, such as methanol or ethanol" (column 8, lines 38-40), i.e. (a) exposing a substrate to a plasma glow discharge in the presence of the vapor of at least one alcohol compound to produce a plasma polymer coated substrate and wherein said alcohol compound is selected from methanol, ethanol.
YUASA teaches "the present invention provides a surface treatment method of glow-discharge plasma for substrates of various configuration such as web, molded pieces etc. under atmospheric pressure ... This process can be incorporated in other processes and is adequate for the improvement of adhesive property" (column 36, lines 27-35).
It would have been obvious to include the alcohol glow discharge process as an adhesive layer for the layers applied in the process of KEOGH such that the process includes the plasma polymerization wherein said alcohol compound is selected from methanol, ethanol because YUASA teaches that such a process can provide a hydrophilic and adhesive properties to substrates for later layers.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Keogh et al. US PGPub 2002/0120333 hereinafter KEOGH further in view of Yuasa et al. US Patent Number 5,968,377 hereinafter YUASA, Zeng et al. US PGPub 2015/0018431 hereinafter ZENG, Zamora et al. US PGPub 2003/0091827 hereinafter ZAMORA, and Berry et al. US PGPub 2006/0154894 hereinafter BERRY on claim 4 is maintained. The rejection is repeated below.
As for claim 4, KEOGH, ZENG and YUASA are silent on wherein said substrate contains polyether ether ketone.
KEOGH does teach "One method of the invention may be used to modify substrates of any shape or form including tubular, sheet, rod and articles of proper shape for use in a number of medical devices such as ... vascular stents" (paragraph 119, lines 1-5).
KEOGH further teaches "Biomaterials or substrates that may be used according to one method of the present invention include ... polymers such as silicone elastomers, fluoropolymers ... polytetrafluoroethylene" (paragraph 93, lines 1 -12).
BERRY teaches "The compositions provided herein can also be or form part of a medical device" (paragraph 11, lines 1-2) and "The medical devices provided in one embodiment are implantable. In another embodiment the medical device is an extracorporeal medical device. In some embodiments the medical device is a ... stent... catheter, tube (e.g., tubes for lines and drains)" (paragraph 14).
BERRY further teaches that "In one embodiment the substrate is ... poly(ether ether ketone)s ... polytetrafluoroethylene (Teflon) ... "among others (paragraph 17, lines 1-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein said substrate contains polyether ether ketone (PEEK) in the process of KEOGH, ZENG and YUASA because BERRY teaches that polyether ether ketone was a polymer used in the medical devices prima facie case of obviousness to substitute one known element for another to obtain predictable results. In this case, replacing the plastics of ZENG with the plastic polyether ether ketone as a substrate would still result in a plastic substrate coated with hydrophilic polymers.

(2) Response to Argument
Appellant’s principal arguments are addressed below.

(a) Appellant argues that no single piece of prior art used in the rejection teaches the steps of "exposing said substrate to a plasma glow discharge in the presence of the vapor of at least one alcohol compound to produce a plasma polymer coated substrate"; "contacting said plasma polymer coated substrate with a solution containing polyethyleneimine to produce a polyethyleneimine-coated surface". 
Examiner respectfully points out that multiple references were used in combination to teach those claim limitations. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Whether or not a cited reference teaches the claims as a whole is not relevant to a rejection which is based on a combination of references.

(b) Appellant alleges that Examiner has not provided any rationale for one of ordinary skill in the art to modify KOEGH by not only applying a glow discharge plasma coating, but also to include alcohol compound in the discharge plasma coating.
Examiner respectfully points out that the rationale for applying a glow discharge plasma coating and including alcohol compound in the discharge plasma coating was provided. Specifically, YUASA was 
	YUASA specifically teaches exposing a substrate to a plasma glow discharge in the presence of the vapor of at least one alcohol compound to produce a plasma polymer coated substrate (column 8, lines 32-40) and specifically taught that such processes improved adhesive properties of a substrates and that this process could be incorporated into other processes (column 365, lines 27-25).
	Appellant's arguments cannot be considered persuasive because they do not actually address the rejection made. KOEGH does teach directly applying the primer to the substrate, and YUASA provides teachings and motivation as to why one of ordinary skill in the art would modify that surface with a plasma glow discharge in the presence of the vapor of at least one alcohol compound. Appellant has not the addressed the actual motivation to combine, instead merely asserting that it is missing.

(c) Appellant argues that including additional elements to a system often provided significantly different results. Here, the proposed modification is to include a glow discharge coating containing alcohol compounds with the method of KOEGH thereby including a completely new middle layer between the polyethyleneimine and the surface. In this invention, it has been shown that this modification significantly changed results, showing the water contact angle significantly decreases (corresponding to increasing hydrophilicity) when the glow discharge plasma coating with alcohol compounds is added to the method of KOEGH.
	Examiner notes that when discussing its process of applying a treating gas with a glow discharge plasma, YUASA specifically teaches "the surface of the substrate can be modified to be hydrophilic which adds functional groups such as carbonyl, hydroxyl, and amino groups which raise the surface energy" (column 8, lines 31-37). Further, Examiner notes that YUASA teaches applying those groups to the same substrate as the primary reference KEOGH--as referenced in the rejection above.


(d) Appellant argues that the results of adding a new chemical layer to the process of KOEGH is unpredictable because there is a large selection of chemical compounds that could either improve the adhesion of polyethyleneimine and some of them may decrease the adhesion of polyethyleneimine.  One of ordinary skill int he art would not be led to modifying KOEGH's method by adding a new chemical layer using glow discharge plasma process and selecting the alcohol compounds to be used in the glow discharge plasma process.
	Examiner notes that when discussing materials used with the glow discharge process YUASA specifically teaches "the surface of the substrate can be modified to be hydrophilic which adds functional groups such as carbonyl, hydroxyl, and amino groups which raise the surface energy" (column 8, lines 31-37).
	So while YUASA does teach multiple different groups for modification, the behavior of those groups are actually very predictable because YUASA specifically describes the behavior of those different groups as all rising the surface energy of substrates made of the same material as KEOGH. As such, it is unclear to Examiner why Appellant  would assume that some of these materials would be adhesive to polyethyleneimine and some of the materials would not be adhesive, when these materials all behave the same way by increasing hydrophilicity.
	Appellant has provided no evidence to support this assertion unpredictability either. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). 

(d) Appellant  argues that the only possible way that the Examiner could have arrived at the present claims by the cited combinations of the references is through improper and impermissible hindsight reconstruction based on Appellant's pending claims. One of ordinary skill in the art would not be led to modifying KOEGH's method by adding another chemical layer between the primer and substrate surface. Furthermore, one of ordinary skill in the art would not be led to modifying KOEGH's method by adding a new chemical layer using glow discharge plasma process instead of a more conventional dip coating or spray method.
	Examiner notes that the combination of KOEGH and YUASA does not replace the dip coating or spray method used by KOEGH to apply the polyethyleneimine. The combination merely adds the steps of applying an alcohol layer using glow discharge prior to the application of the polyethyleneimine.
	Appellant's argument here cannot be considered persuasive as it does not actually address the combination made in the rejection.

Examiner makes the following general remarks regarding Appellant's arguments:
	Examiner notes that Appellant's arguments cannot be considered persuasive as they are based on both ignoring explicitly stated motivations within the rejection, assertions that directly contradict the prior art with regards to the behavior of materials, and arguing against substitutions that were not made in the rejection.
	Appellant's argument that YUASA's material would be unpredictable when combined KOEGH cannot be considered persuasive as YUASA specifically describes the behavior of the materials as all rising the surface energy and thus there is no unpredictability.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717    
   
/COLLEEN P DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        
                                                                                                                                                                                               
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.